DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 11 includes a limitation “at least one compound selected from a compound represented by Formula 1 and at least one compound selected from a compound represented by Formula 2 as a first additive” and “…the first additive is in included in an amount of 0.1 wt% to 10 wt% based on a total weight of the non-aqueous electrolyte solution.” In light of the specification (Para. [00183] and [00185]), the limitations are interpreted by the examiner to require 0.1 wt% to 10 wt% of the first additive (based on total weight of the non-aqueous electrolyte) wherein the first additive requires at least one compound of Formula 1 and at least one compound of Formula 2.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 2015-0022649) in view of Sharma et al. (US 2016/0211507) and Yoon et al. (US 2015/0249267).
Regarding Claim 11, Jung et al. teaches a lithium secondary battery with a non-aqueous electrolyte (Para. [0089]), a cathode (Fig. 1, #3) (i.e. positive electrode) and cathode active material (Para. [0091]) (i.e. positive electrode active material, an anode (Fig. 1, #5) (i.e. negative electrode) and an anode active material (Para. [0091]) (i.e. negative electrode active material), wherein the anode active material can be Si or a Si alloy (Para. [0099]) (i.e. silicon-based negative electrode active material), wherein the separator (Fig. 1, #7) is arranged (i.e. disposed) between the cathode (Fig. 1, #3) (i.e. positive electrode) and the anode (Fig. 1, #5) (i.e. negative electrode), where the electrolyte (i.e. non-aqueous electrolyte solution) further includes an organic solvent and lithium salt (i.e. a lithium salt and a first organic solvent) (Para. [0075]) wherein the solvent can be fluoroethylene carbonate (Para. [0080] and Para. [0085]), and wherein the additive used can be LiPF3(CF3CF2)3 (i.e. a compound selected from the group of compounds represented by “Formula 2” of the instant claim) (Para. [0085]). This reads on claim 11 as RF1 to RF3 would each be a fluorine-substituted alkyl group with 2 carbons, and RF4 to RF6 are each fluorine atoms.
Jung et al. teaches a silicon based negative electrode active material (Para. [0099]), but does not teach a silicon oxide-based negative electrode active material.
However, Sharma et al. teaches a cell comprising a nonaqueous electrolyte solution with a lithium salt (Para. [0118] and claim 21) wherein the anode uses a negative electrode active material comprising a composite of a carbon material and a silicon-based material (Para. [0097]), and more specifically a silicone oxide carbon based composite (Para. [0098]) (i.e. a silicon oxide-based negative electrode active material).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung et al. to incorporate the teaching of the silicon oxide-based negative electrode active material, in order to maintain high capacity and good cycling as is the case for silicon negative electrode active materials when placed into lithium ion batteries with lithium metal oxide positive electrode active materials (Para. [0098]), which is the case in Jung et al. (as Jung uses lithium cobalt oxide as cathode active material – Para. [0105]).
Jung et al. teaches using LiPF6 as a lithium salt (Para. [0082]). Jung et al. does not teach an additive for the non-aqueous electrolyte solution represented by “Formula 1” of the instant claim. 
However, Yoon et al. teaches an electrolyte for lithium secondary batteries including a lithium salt and non-aqueous solvent (i.e. non-aqueous electrolyte solution) wherein the electrolyte (i.e. electrolyte solution) may include tetraethylorthosilicate (i.e. “Formula 1” of the instant claim, wherein R1-R4 are unsubstituted alkyl groups with 2 carbons) or tetrapropylorthosilicate (i.e. “Formula 1” of the instant claim, wherein R1-R4 are unsubstituted alkyl groups with 3 carbons) as an additive (Para. [0014]), used with a lithium salt (for example, LiPF6) (Para. [0021]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-aqueous electrolyte solution of Jung et al. to incorporate the teaching of the compound in the electrolyte solution of Yoon et al., because using the silane-based material in a lithium secondary battery may reduce interface resistance (Para. [0015]).
	Additionally, Jung et al. teaches that the additive used can be LiPF3(CF3CF2)3 (i.e. a compound selected from the group of compounds represented by “Formula 2” of the instant claim) (Para, [0087]). Yoon et al. teaches an electrolyte for lithium secondary batteries wherein tetraethylorthosilicate (i.e. “Formula 1” of the instant claim, wherein R1-R4 are unsubstituted alkyl groups with 2 carbons) or tetrapropylorthosilicate (i.e. “Formula 1” of the instant claim, wherein R1-R4 are unsubstituted alkyl groups with 3 carbons) is an additive (Para. [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the additive LiPF3(CF3CF2)3 (i.e. a compound selected from the group of compounds represented by “Formula 2” of the instant claim) and tetraethylorthosilicate or tetrapropylorthosilicate (i.e. “Formula 1” of the instant claim) for their use as an additive in non-aqueous electrolyte solution in a lithium secondary battery, as combing equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I). 
Jung et al. further teaches the additive amount is 0.1 through 20 weight%, including a plurality of additives (wherein fluoroethylene carbonate is an additive) (Para. [0086]), which would be lie inside with the range of the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). As Jung et al. teaches the additive amount is 0.1 through 20 weight%, including a plurality of additives (or a mixture) (Para. [0086]), the amount of first additive in the plurality of additives would be overlapping with the range of the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).
Regarding Claim 12, Jung et al. as modified by Sharma et al. and Yoon et al. teaches all of the elements of the lithium secondary battery in claim 11 as explained above.
Jung et al. further teaches the anodal active material (i.e. negative electrode active material) is a carbonaceous material (i.e. carbon-based negative electrode active material) (Para. [0098]) and recognizes a mixture (Para. [0100]).
Regarding Claim 14, Jung et al. as modified by Sharma et al. and Yoon et al. teaches all of the elements of the invention in claim 11 as explained above. 
Jung et al. further teaches the additive amount is 0.1 through 20 weight%, including a plurality of additives (wherein fluoroethylene carbonate is an additive) (Para. [0086]), which would be lie inside with the range of the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 15, Jung et al. as modified by Sharma et al. and Yoon et al.  teaches all of the elements of the invention in claim 11 as explained above. 
Jung et al. further teaches the additive amount is 0.1 through 20 weight%, including a plurality of additives (wherein fluoroethylene carbonate is an additive) (Para. [0086]), which would be overlapping with the range of the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 16, Jung et al. as modified by Sharma et al. and Yoon et al. teaches all of the elements of the invention in claim 11 as explained above.
Jung et al. does not teach an additive for the non-aqueous electrolyte solution represented by “Formula 1” of the instant claim. 
However, Yoon et al. teaches an electrolyte for lithium secondary batteries including a lithium salt and non-aqueous solvent (i.e. non-aqueous electrolyte solution) wherein the electrolyte (i.e. electrolyte solution) may include tetraethylorthosilicate (i.e. “Formula 1a” of the instant claim) or tetrapropylorthosilicate (i.e. “Formula 1b” of the instant claim,) as an additive (Para. [0014]), used with a lithium salt (for example, LiPF6) (Para. [0021]). See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Yoon et al. cited herein.
Regarding Claim 17, Jung et al. as modified by Sharma et al. and Yoon et al.  teaches all of the elements of the invention in claim 11 as explained above.
Jung teaches the electrolyte solution additive used can be LiPF3(CF3CF2)3 (i.e. a compound selected from the group of compounds represented by “Formula 2”) (Para. [0085]). This reads on claim 17 as RF1 to RF3 would each be a fluorine-substituted alkyl group with 2 carbons, and RF4 to RF6 are each independently fluorine atoms. 
Regarding Claim 18, Jung et al. as modified by Sharma et al. and Yoon et al. teaches all of the elements of the invention in claim 11 as explained above.
Jung et al. further teaches the electrolyte solution additive used can be LiPF3(CF3CF2)3 (i.e. a compound selected from the group of compounds represented by “Formula 2a” of the instant claim) (Para. [0087]).
Regarding Claim 20, Jung et al. as modified by Sharma et al. teaches all of the elements of the invention in claim 11 as explained above.
Jung et al. further teaches the additive amount is 0.1 through 20 weight%, including a plurality of additives (wherein fluoroethylene carbonate is an additive) (Para. [0086]), which would be overlapping with the range of the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive. 
Applicant appears to be arguing unexpected results for Examples 4, 10, 11 and 15 each provided with an electrolyte solution including all compounds of FEC, Formula and Formula 2 as an additive in a total amount of 0.1 wt% to 10 wt%, and that a 3% improvement is significant.
The Declaration under 37 CFR 1.132 filed June 15, 2022 is insufficient to overcome the rejection of claim 11-20 based upon Jung et al. (KR2015/0022649), Sharma et al. (US 2016/0211507) and Yoon et al. (US 2015/0249267) as set forth in the last Office action because:  The evidence in the Declaration is not convincing, as the Declaration does not provide sufficient evidence to establish that the differences in results are significant and thus, the burden to show unexpected results as required by MPEP 716.02 has not been met.
Specifically, the Applicant has not demonstrated that a 3% difference in discharge capacity is significant in the art. The documents cited by the affiant appear to be analyzing different properties of materials and are not directed towards electrolyte solution considerations. Document 1 provides properties of different cathode materials in lithium ion batteries in Table 1, including practical discharge capacity.  Document 2 provides an analysis of different cathode materials providing theoretical capacity in Table 1 and a cost benefit analysis of different cathode materials providing capacity data in Table 6. It is unclear how the documents are related to the instant application or how the documents demonstrate a 3% difference in residual  discharge capacity or recovery discharge capacity is significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." See MPEP 716.02(b). Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Regarding the resistance results, Applicant argues the combination of Formulas 1 and 2 [of the electrolyte solution] in the claimed ranges provide unexpected initial resistance results. 
Examiner respectfully disagrees. The data do not provide evidence of a greater than expected decrease in resistance outweighing the evidence of obviousness. A reduced resistance of an electrolyte comprising a silane based material in the amount provided in Examples 4, 10 and 11 (0.5 wt%) is an expected beneficial result as the secondary reference (Yoon, US2015/0249267) teaches using a silane based material (Formula 1) in an amount of 0.1 to 20 wt% reduces resistance (Para. [0013]). Thus, reduced resistance by combining Formula 1 and 2 within the claimed range is expected. Expected beneficial results are evidence of obviousness, MPEP 716.02(c)II.  In making a final determination of patentability, evidence supporting patentability must be weighed against evidence supporting prima facie case, MPEP 716.01(d). Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./           Examiner, Art Unit 1729    

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729